UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

FRANKLIN C. WHITE, II,

                      Plaintiff,           1:17-cv-00498-MAT
                                           DECISION AND ORDER
                             -v-

ANDREW SAUL,1
Commissioner of Social Security,

                  Defendant.
____________________________________

                                   INTRODUCTION

     Franklin C. White, II (“Plaintiff”), represented by counsel,

brings this action under Titles II and XVI of the Social Security

Act (“the Act”), seeking review of the final decision of the

Commissioner     of    Social        Security     (“the   Commissioner”      or

“Defendant”), denying his applications for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”).             Docket

No. 1.    The Court has jurisdiction over the matter pursuant to

42 U.S.C. § 405(g).      Presently before the Court are the parties’

competing   motions    for    judgment    on    the   pleadings   pursuant   to

Rule 12(c) of the Federal Rules of Civil Procedure.                See Docket

Nos. 12, 17, 19.       For the reasons set forth below, Plaintiff’s

motion for judgment on the pleadings is granted, and Defendant’s

motion is denied. The Commissioner’s decision is reversed, and the



     1

      On June 17, 2019, Andrew Saul became the Commissioner of the Social
Security Administration (SSA). Accordingly, the case caption has been amended
to name Mr. Saul as the defendant.
matter is remanded to the Commissioner solely for the calculation

and payment of benefits.

                        PROCEDURAL BACKGROUND

     On May 11, 2010, Plaintiff protectively filed             applications

for DIB and SSI, alleging disability as of April 1, 2002, due to a

visual impairment, broken neck, high blood pressure, and type II

diabetes.   Administrative Transcript (“T.”) 75-76, 80, 277, 282.

The claims were initially denied on July 9, 2010.             T. 80, 94-96.

At   Plaintiff’s    request,   a    video     hearing   was   conducted   on

January 27, 2011, by administrative law judge (“ALJ”) Kenneth Chu.

T. 61-74, 80.   The ALJ issued an unfavorable decision on March 7,

2011.   T. 77-86.    Plaintiff appealed the decision to the Appeals

Council, which granted his request for review on September 27,

2012, and remanded the case to the ALJ, directing him to further

evaluate treating source opinion evidence and obtain clarification

from the vocational expert.        T. 90-92.

     On July 29, 2013, a subsequent video hearing was held before

ALJ Jerome Hornblass.    T. 8, 30-60.       The ALJ issued an unfavorable

decision on September 10, 2013.        T. 5-15.    Plaintiff appealed the

decision to the Appeals Council, which denied his request for

review on December 30, 2014.        T. 1-3.

     Plaintiff appealed the decision to the United States District

Court for the Western District of New York.               T. 921-27.      On

August 27, 2015, the parties stipulated to remand the case to the


                                    -2-
Commissioner for further administrative proceedings.                T. 950.    On

December 31, 2015, the Appeals Council issued a second order

remanding Plaintiff’s case to the ALJ, and directed him to consider

additional evidence, including further evaluation of the                 treating

and non-treating source opinions of Drs. James Budny and Nikita

Dave.     T. 951-55.

     On January 26, 2017, ALJ Stephen Cordovani held a third video

hearing. T. 833, 855-901. Plaintiff appeared with his attorney in

Jamestown, New York, and the ALJ presided over the hearing from

Buffalo, New York.         Id.         An impartial vocational expert also

testified via telephone.          Id.    On April 3, 2017, the ALJ issued an

unfavorable decision.       T. 830-47.         Plaintiff appealed the decision

directly to this Court.

                                THE ALJ’S DECISION

     The     ALJ     applied      the    five-step     sequential    evaluation

promulgated by the Commissioner for adjudicating disability claims.

 See 20 C.F.R. § 404.1520(a); 20 C.F.R. § 416.920(a).                    The ALJ

initially found that Plaintiff met the insured status requirements

of the Act through December 31, 2004.              T. 836.   At step one of the

sequential evaluation, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since April 1, 2002, the alleged

onset date.       Id.

     At    step    two,   the    ALJ    determined   that    Plaintiff   had   the

following “severe” impairments: obesity; diabetes mellitus; status-


                                         -3-
post multi-level neck fusion; right eye blindness; degenerative

disc    disease     low   back    at     L4-5;    bilateral   shoulder     rotator

cuff/labrum tears in 2016; and mild left eye diabetic retinopathy.

Id.      The     ALJ    also     determined      that   Plaintiff’s    medically

determinable impairment of diabetic peripheral neuropathy did not

cause significant work-related functional limitations and thus was

non-severe.       Id.

       At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1.             Id.     The ALJ specifically considered

Listings 1.02 (major dysfunction of joint due to any cause); 1.04

(disorders of the spine); 2.02 (loss of central visual acuity);

2.03 (contraction of the visual fields in the better eye); 2.04

(loss of visual efficiency); and 9.00 (endocrine).                T. 836-38.

       Before proceeding to step four, the ALJ found that Plaintiff

retained   the     residual      functional      capacity   (“RFC”)   to   perform

sedentary work, as defined in 20 C.F.R. § 404.1567(a) and 20 C.F.R.

§ 416.967(a), except that he: “can lift up to 10 pounds; can sit

2 hours continuously, for a total of 6 hours per day; can stand

1 hour continuously and 4 hours total; can walk 1 hour continuously

and 4 hours total; can occasionally climb ramps and stairs; can

occasionally kneel, crouch, crawl; no climbing ladders, ropes or

scaffolds; no work at unprotected heights or around dangerous


                                         -4-
moving mechanical machinery; occasional pushing and pulling; no

overhead work; no exposure to extreme heat, humidity or cold; no

work with vibratory tools; avoid concentrated exposure to fumes,

odors,   dusts,    gases,       poor   ventilation    and    other     respiratory

irritants;    no   work    requiring      depth    perception     or    peripheral

vision.”    T. 838.

     At step four, the ALJ concluded that Plaintiff was unable to

perform any past relevant work.           T. 845.

     At step five, the ALJ found that, considering Plaintiff’s age,

education, work experience, and RFC, there are jobs that exist in

significant numbers in the national economy that Plaintiff could

perform, including        the    representative      occupations       of   document

preparer, telephone order clerk, and surveillance system monitor.

T. 845-46.     The ALJ accordingly found that Plaintiff was not

disabled as defined in the Act.           T. 846-47.

                                 SCOPE OF REVIEW

     A     district   court        may    set     aside     the   Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.               42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings


                                         -5-
“as to any fact, if supported by substantial evidence, shall be

conclusive”).       “Substantial evidence means ‘such relevant evidence

as   a    reasonable    mind   might    accept    as    adequate    to     support   a

conclusion.’”        Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation        omitted).    The     reviewing       court    nevertheless      must

scrutinize the whole record and examine evidence that supports or

detracts from both sides.              Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted).               “The deferential standard of

review      for     substantial   evidence        does     not     apply     to   the

Commissioner’s conclusions of law.”               Byam v. Barnhart, 336 F.3d

172, 179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109,

112 (2d Cir. 1984)).

                                  DISCUSSION

         Plaintiff contends that remand is warranted because the ALJ

did not properly evaluate medical opinion evidence offered by Donna

Miller, D.O., Corinne Krist, D.O., and Nikita Dave, M.D.                      Docket

No. 12-1 at 18.        The Court finds that the ALJ erred by failing to

comply with the Appeals Council’s December 31, 2015 order directing

the ALJ to properly weigh and address the opinion of Dr. Dave.

Further, the ALJ did not properly assess the opinion of Plaintiff’s

treating physician, Dr. Krist.                Accordingly, for the reasons

explained     below,    the    case    is   reversed      and    remanded    to   the

Commissioner solely for the calculation and payment of benefits.




                                        -6-
I.     The Appeals Council’s Directive

       Plaintiff contends that the ALJ failed to weigh Dr. Dave’s

opinion, despite the Appeals Council’s order directing him to do

so.   Docket No. 12-1 at 22.     Defendant responds that Dr. Dave is a

consultative examiner whose opinion is not entitled to controlling

weight and the ALJ properly considered his opinion. See Docket No.

17-1 at 24-25.

       The regulations clearly state that an “administrative law

judge shall take any action that is ordered by the Appeals Council

and may take any additional action that is not inconsistent with

the Appeals Council’s remand order.”             20 C.F.R. § 404.977(b)

(emphasis added).     The failure of an ALJ to abide by the directives

in    an   Appeals   Council   remand   order   constitutes   legal   error

requiring remand.      Savino v. Astrue, No. 07–CV–4233 (DLI), 2009 WL

2045397, at *9 (E.D.N.Y. July 8, 2009) (citing Scott v. Barnhart,

592 F. Supp. 2d 360, 371 (W.D.N.Y. 2009) (“The ALJ’s failure to

comply with the Appeals Council’s order constitutes legal error,

and necessitates a remand.”) (citations omitted); Mann v. Chater,

No. 95 CIV. 2997(SS), 1997 WL 363592, at *1–2 (S.D.N.Y. June 30,

1997) (holding that the case must be remanded when the ALJ did not

follow the orders of the Appeals Council)).

       On December 31, 2015, the Appeals Council issued an order

noting, in relevant part:




                                    -7-
     The hearing decision does not contain an adequate
     evaluation of the treating and nontreating source opinion
     of Drs. James Budny and Nikita Dave. Dr. Budny offered
     an opinion that the claimant’s chronic pain syndrome
     limited him to one or two hours of work in a sedentary
     position. This opinion was the subject of a prior remand
     order from the Appeals Council.     The hearing decision
     finds this opinion is not entitled to great weight but
     does not give adequate rationale with specific cites to
     the record to support this assessment. Similarly, Dr.
     Dave rendered an opinion of moderate to severe
     limitations in a number of areas. This opinion was set
     forth, but not weighed, particularly with regard to the
     specific functional limitations set forth by the doctor.
     Thus, further evaluation of these opinions is warranted.


T. 953-54 (internal citations omitted) (emphasis added).                The

Appeals Council therefore directed the ALJ to “[g]ive further

consideration to the treating and nontreating source opinions

pursuant to the provisions of 20 C.F.R. 404.1527 and 416.927 and

Social Security Rulings 96-2p and 96-5p, and explain the weight

given to such evidence.    Specifically address each of the proposed

limitations from these doctors and the reasoning for adopting or

declining to adopt those limitations as part of the residual

functional capacity.”     T. 954 (emphasis added).

     The written determination describes Dr. Dave’s June 22, 2010

consultative    examination,    including      Dr.   Dave’s   opinion   that

Plaintiff    had   “moderate-severe        limitations    for    repetitive

bending/twisting in the cervical spine, maintaining the position of

his head/neck for prolonged periods of time without head/neck

support,    activities   such   as   driving    that   involve   repetitive

turning/jarring, and the lifting/carrying, and pushing/pulling of

                                     -8-
heavy objects. Additionally, it was reported that the claimant had

moderate limitations for repetitive bending/twisting through the

lumbar   spine,    prolonged    sitting/standing,          lifting,   carrying,

pushing, and pulling heavy objects.”                See T. 839-40 (internal

citations omitted); see also T.           470-75.      The ALJ’s assessment of

Dr. Dave’s opinion was as follows: “Dr. Miller’s opinion is also

generally   consistent       with   the      somewhat     vaguer    opinion   of

consultative examiner, Dr. Dave.”            T. 844.

      The Court finds that this one-sentence analysis of Dr. Dave’s

opinion does not comply with the Appeals Council’s order that the

ALJ “explain the weight given to such opinion evidence,” and

“[s]pecifically address each of the proposed limitations . . . and

the   reasoning     for     adopting    or    declining      to    adopt   those

limitations.”     T. 954.    The ALJ did not explain the weight given to

Dr. Dave’s opinion, nor did he explain his reasoning for adopting

or failing to adopt specific limitations assessed by Dr. Dave. The

assessed RFC appears to conflict with at least some aspects of

Dr. Dave’s opinion, including Dr. Dave’s assessment that Plaintiff

has moderate-severe limitations for maintaining the position of his

head/neck for prolonged periods of time without head/neck support.

The ALJ’s failure to properly evaluate Dr. Dave’s opinion is

particularly troubling because the Appeals Council issued two

orders noting the ALJ’s failure to properly consider opinion




                                       -9-
evidence.        See T. 91, 953-54.              Remand is required on this basis

alone.

II.       Evaluation of Opinion Evidence

          Plaintiff next argues that the ALJ failed to explain why he

failed to adopt the opinions of consultative examiner Dr. Miller

and treating physician Dr. Krist relating to the functional effects

of Plaintiff’s bilateral shoulder pain and rotator cuff tear.                                  See

Docket No. 12-1 at 18.

          The   treating     physician       rule       requires       an    ALJ        to    give

controlling weight to a treating physician’s opinion when that

opinion is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the

other       substantial      evidence        in     [the]      record.”            20        C.F.R.

§ 404.1527(c)(2); see also Green-Younger v. Barnhart, 335 F.3d 99,

106 (2d Cir. 2003).           An ALJ may give less than controlling weight

to    a    treating      physician’s    opinion         if    it    does    not    meet       this

standard, but must “comprehensively set forth [his or her] reasons

for       the   weight    assigned     to    a    treating         physician’s      opinion.”

Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004); 20 C.F.R.

§ 404.1527(c)(2) (“We will always give good reasons in our notice

of    determination         or    decision        for   the    weight       we     give       [the

claimant’s] treating source’s opinion.”).                      The ALJ is required to

consider        “the     length   of   the       treatment         relationship         and    the

frequency of examination; the nature and extent of the treatment


                                            -10-
relationship; the relevant evidence, particularly medical signs and

laboratory findings, supporting the opinion; the consistency of the

opinion with the record as a whole; and whether the physician is a

specialist in the area covering the particular medical issues” in

determining how much weight to afford a treating physician’s

opinion.     Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008)

(quotation marks, alterations, and citations omitted); see also

20 C.F.R. §§ 404.1527(c)(1)-(6).          “The regulations also specify

that the Commissioner ‘will always give good reasons in [her]

notice of determination or decision for the weight [she] give[s]

[claimant’s] treating source’s opinion.’” Halloran, 362 F.3d at 32

(quoting 20 C.F.R. § 404.1527(d)(2)) (alterations in original).

     As to the ALJ’s evaluation of opinions offered by consultative

examiners,    “[t]he     factors   for       considering     opinions    from

non-treating medical sources are the same as those for assessing

treating sources, with the consideration of whether the source

examined the claimant or not replacing the consideration of the

treatment    relationship   between    the    source   and   the   claimant.”

Andrew L. v. Berryhill, No. 6:17-CV-1107(DJS), 2019 WL 1081460, at

*4 (N.D.N.Y. Mar. 7, 2019) (internal quotations and citation

omitted).

     Dr. Miller completed a consultative examination of Plaintiff

on April 19, 2016.     T. 1097-1100.   Dr. Miller opined that Plaintiff

had moderate limitations for heavy lifting, bending, carrying,


                                   -11-
reaching, pushing, and pulling, as well as with depth perception

and peripheral vision.            T. 1100.     Dr. Miller also completed a

medical source statement, in which she opined, in relevant part,

that Plaintiff could occasionally lift and carry up to ten pounds

due to neck and shoulder pain.            T. 1101.

      On July 7, 2016, Dr. Krist, Plaintiff’s treating physician,

completed a medical source statement. T. 1470-75. Dr. Krist noted

that Plaintiff had three prior surgeries on his cervical spine, in

1991, 1996, and 1999.            T. 1475.     Dr. Krist opined, in relevant

part, that Plaintiff could occasionally lift and carry up to ten

pounds.     T. 1470.          With regard to the use of his right hand,

Dr. Krist found that Plaintiff could never perform any type of

reaching,    including         overhead     reaching,    or     handling;   could

occasionally finger and push/pull; and could frequently feel.

T. 1472.    With regard to the use of his left hand, Plaintiff could

never reach overhead; could occasionally perform all other types of

reaching, as well as handling, fingering, and pushing/pulling; and

could frequently feel.           Id.   Dr. Krist noted that Plaintiff was

right-hand dominant, and that her opinions regarding Plaintiff’s

use of his hands were supported by a February 2015 elbow injection,

as   well   as    a    June   2016   “ortho   note,”    which   noted   decreased

sensation.       Id.

      At step two of the sequential analysis, the ALJ found that

Plaintiff’s bilateral shoulder rotator cuff/labrum tears in 2016


                                       -12-
were “severe” impairments.    T. 836.   To address these impairments,

the RFC includes certain limitations, including that Plaintiff can

lift up to ten pounds, occasional pushing and pulling, and no

overhead work.   T. 838. Other than the limitation for “no overhead

work,” the RFC does not include the right and left hand limitations

assessed by Dr. Krist.

     The ALJ gave “great weight” to the opinion of Dr. Miller, and

“partial weight” to the opinion of Dr. Krist.     T. 844.   While the

ALJ gave “great weight to most aspects of Dr. Krist’s opinion,” he

gave “little weight . . . to the opinion of Dr. Krist that claimant

can occasionally reach, [handle] and finger,” as “[s]uch opinion is

not fully supported by the treatment record or claimant’s activity

level.”   Id.

     The ALJ’s weighing and discussion of Dr. Krist’s treating

source opinion is insufficient, particularly when viewed in light

of the treating physician rule.    The ALJ failed to explain why he

rejected Dr. Krist’s opinion that Plaintiff could never reach or

handle with his right hand.    Further, the ALJ did not adequately

explain why he failed to adopt Dr. Krist’s opinion that Plaintiff

could occasionally reach, handle and finger with his left hand, and

occasionally finger with his right hand.     Rather, the ALJ rejected

Dr. Krist’s opinion with the conclusory statement that the opinion

was not supported by the record or Plaintiff’s activity level.

This explanation does not comply with the treating physician rule


                                -13-
that the ALJ “comprehensively set forth [his or her] reasons for

the weight assigned to a treating physician’s opinion.”          Halloran,

362 F.3d at 33.       The above-mentioned limitations assessed by

Dr.   Krist,   particularly    Plaintiff’s    ability   to   reach   in   all

directions, involve the movement of Plaintiff’s shoulders is not

supoprted by record medical evidence. The ALJ’s failure to explain

why he found that Plaintiff could engage in all other forms of

reaching is at odds with his finding that Plaintiff’s bilateral

shoulder rotator cuff/labrum tears constituted severe impairments.

Without further explanation by the ALJ, the Court is unable to

properly evaluate whether the limitations in the RFC, particularly

as they relate to Plaintiff’s shoulder impairments, which are

supported by substantial evidence in the record.

      Defendant   argues      that   the    ALJ’s   conclusion   regarding

Dr. Krist’s opinion and her assessment of Plaintiff’s shoulder

impairments was reasonable.      See Docket No. 17-1 at 22.      Defendant

points to the ALJ’s discussion of Plaintiff’s activities of daily

living, including that Plaintiff could drive, cook, grocery shop,

go to the casino, develop a car parts business, and that in 2010,

he enjoyed hunting and fishing.        Id. at 23.    However, the written

determination does not explain how these activities contradict

Dr. Krist’s assessment regarding Plaintiff’s shoulder limitations,

which the ALJ summarily rejected by stating that “[s]uch opinion is

not fully supported by the treatment record or claimant’s activity


                                     -14-
level.”     See T. 844.     Further, any attempt by defense counsel to

correct this error is insufficient.           Defendant’s after-the-fact

explanation as to why the ALJ rejected Dr. Krist’s opinion cannot

serve as a substitute for the ALJ’s findings.             See Petersen v.

Astrue, 2 F. Supp. 3d 223, 234 (N.D.N.Y. 2012) (“this Court may not

create post-hoc rationalizations to explain the Commissioner’s

treatment of evidence when that treatment is not apparent from the

Commissioner’s decision itself.”) (internal quotations and citation

omitted); see also Marthe v. Colvin, No. 6:15-cv-06436(MAT), 2016

WL 3514126, at *8 (W.D.N.Y. June 28, 2016) (“The Commissioner has

attempted    to   justify    the   ALJ’s   application   of   the   treating

physician rule by offering new reasons, not considered by the ALJ

in rendering his decision. . . .              However, no such explicit

findings were made by the ALJ, and this Court is not permitted to

accept the Commissioner’s post-hoc rationalizations for the ALJ’s

determination.”).      Because the ALJ failed to properly assess

Dr. Krist’s opinions in accordance with the treating physician

rule, remand is required.

III. Remedy

     “Sentence four of Section 405(g) provides district courts with

the authority to affirm, reverse, or modify a decision of the

Commissioner ‘with or without remanding the case for a rehearing.’”

Butts v. Barnhart, 388 F.3d 377, 385 (2d Cir. 2002) (quoting

42 U.S.C. § 405(g)).         The standard for directing a remand for

                                    -15-
calculation    of   benefits   is   met   when   the     record   persuasively

demonstrates the claimant’s disability, Parker v. Harris, 626 F.2d

225, 235 (2d Cir. 1980), and where there is no reason to conclude

that the additional evidence might support the Commissioner’s claim

that the claimant is not disabled, Butts, 388 F.3d at 385–86.

       After reviewing the entire record, the Court finds that the

medical record has been developed fully for the relevant period.

Plaintiff has had three administrative hearings and the record

contains persuasive proof of Plaintiff’s shoulder impairment and

the limitations assessed by Dr. Krist. As summarized by the ALJ in

the written determination, Plaintiff complained of shoulder pain in

January 2016. T. 841. He received a left shoulder/elbow injection

in February 2016, and a MRI of the left shoulder dated February 2,

2016 demonstrated findings consistent with a partial tear of the

distal supraspinatus and mid infraspinatus tendons, as well as a

tear of the anterior inferior glenoid labrum.             Id.   An examination

in March 2016 was positive for pain, functional limitation, and

decreased range of motion in the right shoulder.                Id.    Plaintiff

continued receiving treatment for left shoulder pain in May 2016,

when   examinations    were    positive    for   pain.      Id.       Additional

therapeutic injections and physical therapy were prescribed.                 Id.

Although Plaintiff reported some improvement following a left

shoulder biceps injection, he continued to have significant pain.

Id.    A May 26, 2016 right shoulder MRI showed a rotator cuff tear.


                                    -16-
Id.   Despite objective medical evidence to the contrary, the ALJ

does not offer a satisfactory explanation as to why this evidence

does not support the arm limitations assessed by Dr. Krist.

      At the January 26, 2017 administrative hearing, the vocational

expert testified that if the RFC were to limit Plaintiff to

“reaching in all directions to only occasional,” he “would not be

able to do . . . any other job in the national economy.”              T. 892-

93.   Further, the vocational expert testified that an RFC limiting

Plaintiff’s right arm/hand movement to never reaching or handling,

occasional fingering, and frequent feeling, and limiting his left

arm/hand movement to no overhead reaching, occasional reaching,

handing, fingering, and frequent feeling, there would be no work

available in the national economy that Plaintiff could perform.

T. 893.     The vocational expert testified that “the arm and hand

limitations . . . would be most prohibitive.”            T. 894.   Simply put,

had the ALJ adopted the opinions of Plaintiff’s treating physician

Dr. Krist as to Plaintiff’s arm and hand limitations, the ALJ would

have found Plaintiff to be disabled.

      Remand for further administrative proceedings to correct the

above-discussed errors would serve no purpose.            Also, it is worthy

to note that this case has been pending since May 11, 2010.                As

noted above, the limitations assessed by Dr. Krist are well-

supported    by   the   record   and,   coupled   with    Plaintiff’s   other




                                    -17-
limitations, would result in a finding of disabled. Remand for the

calculation of benefits is warranted.

                           CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 12) is granted to the extent that the

Commissioner’s decision is reversed, and the matter is remanded

solely for calculation and payment of benefits. The Commissioner’s

motion for judgment on the pleadings (Docket No. 17) is denied.

The Clerk of Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.

                                 S/Michael A. Telesca

                                _____________________________
                                HONORABLE MICHAEL A. TELESCA
                                United States District Judge


Dated:    October 22, 2019
          Rochester, New York




                                -18-
